TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-18-00617-CV



                   Reagan National Advertising of Austin, Inc., Appellant

                                                 v.

            City of Austin and Spencer Cronk, in his Official Capacity, Appellees




              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-12-001211, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                             CONCURRING OPINION


               I concur with the Court’s opinion because our mandate to the trial court was

specific and narrow. As a procedural matter, it was not within the trial court’s mandate here to

reopen evidence to consider damages not previously sought or to issue an injunction against new

actions taken by the City of Austin.

               I write separately to emphasize that an injunction should not be necessary to

enforce this Court’s judgment or to protect taxpayers from the assessment of a tax that we have

determined is unconstitutional. Especially where, as here, both the Texas Supreme Court and the

United States Supreme Court have rejected the City’s appeals from that decision. We have a

limited record before us as to the nature of the tax the City of Austin now seeks to collect, but it

is troubling to think that the City would waste more taxpayer and judicial resources by levying

the same unconstitutional tax.
                                            __________________________________________
                                            Jeff Rose, Chief Justice


Before Chief Justice Rose, Justices Kelly and Smith

Filed: August 9, 2019




                                               2